Title: To John Adams from Henry Grand, 15 February 1783
From: Grand, Henry
To: Adams, John


Monsieur
a Paris ce 15 fevr. 1783

La situation des Finances ici est telle que je suis obligé de recourir à tous les moyens propres à les améliorer & comme la Voye de vôtre Emprunt en Hollande peut y contribuer M. Franklin ma autorisé en consequence à ecrire aux Messieurs d’hollande qui en sont chargés, la lettre que j’ai lhoñeur de vous remettre ici, vous priant de vouloir bien joindre vôtre Aprobation à celle de M. franklin. afin que je puisse encore la faire partir par le Courrier de ce matin.
J’ai lhonneur d’etre avec tout le Respect possible / Monsieur / Vôtre très humble & très obeissant serviteur,
Grand
 
Translation
Sir
Paris, 15 February 1783

The financial situation here is such that I am forced to resort to all necessary means to improve it. As the loan you are arranging in Holland may prove helpful, Mr. Franklin has authorized me to write to the Dutch bankers responsible. I have the honor to enclose my letter to them and ask you to append your approval to that of Mr. Franklin so that I can yet dispatch it with this morning’s post.
I have the honor to be with all possible respect, sir, your very humble and very obedient servant
Grand
